United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-4092
                                   ___________

Ronald Bernard Britt-Bey,             *
                                      *
                 Appellant,           * Appeal from the United States
                                      * District Court for the Eastern
      v.                              * District of Missouri.
                                      *
Eve M. Riley, Administrative Law      *      [UNPUBLISHED]
Judge,                                *
                                      *
                 Appellee.            *
                                 ___________

                             Submitted: March 21, 2003

                                  Filed: March 28, 2003
                                   ___________

Before MELLOY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Ronald Bernard Britt-Bey appeals the district court's* preservice dismissal,
without prejudice, of his civil lawsuit. Having carefully reviewed the record, we
conclude dismissal was proper. Accordingly, we affirm. See 8th Cir. R. 47B.




      *
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-